Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1974, which affirmed a referee’s decision sustaining the initial determination of the Industrial Commissioner that the claimant was ineligible to receive benefits for the period of October 1,1973 through February 3,1974 because he failed to comply with reporting requirements. It is not disputed as to the failure to properly file an original claim and the claimant’s excuses presented issues of credibility for the board. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Larkin and Reynolds, JJ., concur.